UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1382



SAM ANTHONY,

                                              Plaintiff - Appellant,

          versus


THE UNITED STATES ATTORNEY GENERAL; UNITED
STATES POSTAL SERVICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-635-2)


Submitted:     June 13, 2002                 Decided:   June 18, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sam Anthony, Appellant Pro Se. David J. Ball, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sam Anthony appeals the district court’s order dismissing

without prejudice his civil action for failure to comply with the

court’s order to particularize his complaint in accordance with

Fed. R. Civ. P. 8.   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we deny Anthony’s

motion for appointment of counsel and affirm on the reasoning of

the district court. See Anthony v. United States Attorney General,

No. CA-01-635-2 (E.D. Va. March 6, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2